ON MOTION FOR REHEARING

PER CURIAM.
We grant the appellant’s motion for rehearing, and substitute the following opinion for our original opinion.
J.B. appeals an adjudication of delinquency for battery because she contends the State did not prove the victim’s lack of consent beyond a reasonable doubt. We affirm because the State presented sufficient evidence, through testimony from the officer who observed J.B.’s battery of the victim, to show the victim did not consent to JJB.’s battery.
Affirmed.